Judge Guffy
dissents.
Response by Judge DuRelle to petition of appellant for rehearing:
With great force and' earnestness, counsel for appellant,, by petition for rehearing, contends that the principle on which this case was decided is that a subway under a rail-road crossing is not a street, within the meaning of the statute creating a lien on the property in contiguous squares; that the record show’s the exact point at which the street grade is changed, and the grade of the subway begins; and that, though the change of grade for some distance -along the subway does no material damage to the abutting property and its owners’ rights of ingress and egress to and from the public way, that fact does not make this part of the subway a street, or authorize the imposition of its cost as a burden on the abutting property. From this it is contended that the mandate should direct that the abutting property should be relieved of the entire cost of construction of the way from the point where the grade changes on one side of the railroad to the point of change on the other side. In addition, it may be urged, upon the same line, that while for a distance of upwards-of 100 feet from each end of the subway grade the lowering of the grade of the way is not only not injurious,, but may be considered beneficial, to the abutting property, -there is a point- at which it becomes in fact no street for the uses of abutting owners as a means of access to-their property, and is only usable by them, in common *444with the public at large, as affording a passage-way from one portion of the city to another. In this view It is not only not a street furnishing a means of access to their property, but effectively prevents their ever obtaining such a street. It must be confessed there is much' force in this argument. But the majority of the court are of opinion that, though the way has been made a .subway, it is still a street; that the ¿Iteration of the grade not being for street purposes, the cost of such alteration can not be imposed upon the abutting property; but that the council had legislative discretion to fix the grade, and the building of the street at the grade thus fixed can be made a charge .upon the abutting property. The petition is overruled.